Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Onondaga County [James R Murphy, J.], entered January 3, 2008) to review a determination of respondent. The determination found that petitioner had violated respondent’s code of student conduct.
Now, upon reading and filing the statement of James A. Meg-gesto dated June 17, 2008 withdrawing the petition,
It is hereby ordered that said proceeding is unanimously dismissed without costs upon withdrawal of the petition. Present—Martoche, J.P., Smith, Centra, Lunn and Pine, JJ.